Mr. Justice Paxson
delivered the opinion of the Court,
But for a single error this judgment might have been affirmed. The court below permitted the plaintiff to testify, notwithstanding tlie fact that the action was against an administrator. It is settled by several authorities that the Act of 1869 does not apply in such cases: Taylor v. Kelly, 30 P. F. S. 95; Hoopes v. Beale, 9 Norris 82; Gamble v. Hepburn, Ibid. 439. It was said, however, that the administrator of Michael S. Harnish was not a necessary party; that Harnish was the mere agent of Keemer, the owner of the property against which the claim was filed. Yet the record shows no motion on the part of the plaintiff to amend by striking out the name of the administrator as a party defendant. He did ask to have the jury sworn only as to Keemer, which was objected to by defendants, and the objection sustained by the court. It was the right of the defendants to have the jury sworn as to the administrator so long as he was suffered to remain a party to the record. It will not be pretended that if Harnish had been the contractor for the erection of the building, had been included in the claim and sued as such, the plaintiff wonld have been competent to testify in a suit against his administrator. Harnish and Keemer were sued as owners or reputed owners. Whether Harnish was such owner, or merely the agent of Keemer, was one of the questions involved in the trial. The plaintiff was not a competent witness upon this point, nor as to any other matter which had occurred prior to the death of Michael S. Harnish.
The claim would not have been sufficient had the contract been with a contractor, for the reason that it does not set out *9the particulars thereof. Lee v. Burke, 16 P. F. S. 336, decided that when the mechanic contracts, not with the owner, but with the contractor, the kind of work and material must be set out. Lee v. Burke has been followed in several later cases, one of which, Gray v. Dick, 1 Out. 142, was decided in the Eastern District in February. The claim as filed, however, sets out a contract with the owners. The bill of particulars is against Michael S. Harnish, who is charged in the claim as one of the owners. The contract offered in evidence is .between the plaintiff and Harnish only. The case was tried below upon the theory that llarnish was Keemer’s agent, and executed the agreement as such. If this position is sustained by due proof, then the agreement is that of Keemer, the admitted owner. Qui faoit per dlitim facit per se. I have been unable to find any evidence of authority for Harnish to bind Keemer by an agreement under seal. Yet if, with full knowledge, Keemer subsequently ratified it, he would be bound thereby and so would his building. There was no error in the answer of the court to the defendant’s second point. None of the remaining assignments requires discussion.
The judgment is reversed and a venire facias de novo awarded.